Case 18-25932   Doc 17   Filed 11/13/18 Entered 11/13/18 15:45:00   Desc Main
                           Document     Page 1 of 9
Case 18-25932   Doc 17   Filed 11/13/18 Entered 11/13/18 15:45:00   Desc Main
                           Document     Page 2 of 9
Case 18-25932   Doc 17   Filed 11/13/18 Entered 11/13/18 15:45:00   Desc Main
                           Document     Page 3 of 9
Case 18-25932   Doc 17   Filed 11/13/18 Entered 11/13/18 15:45:00   Desc Main
                           Document     Page 4 of 9
Case 18-25932   Doc 17   Filed 11/13/18 Entered 11/13/18 15:45:00   Desc Main
                           Document     Page 5 of 9
Case 18-25932   Doc 17   Filed 11/13/18 Entered 11/13/18 15:45:00   Desc Main
                           Document     Page 6 of 9
Case 18-25932   Doc 17   Filed 11/13/18 Entered 11/13/18 15:45:00   Desc Main
                           Document     Page 7 of 9
Case 18-25932   Doc 17   Filed 11/13/18 Entered 11/13/18 15:45:00   Desc Main
                           Document     Page 8 of 9
Case 18-25932   Doc 17   Filed 11/13/18 Entered 11/13/18 15:45:00   Desc Main
                           Document     Page 9 of 9
